35 So. 3d 935 (2010)
George TEICHNER, individually and as personal representative of the Estate of Ingrid Teichner, deceased, Appellants,
v.
Mike IZAK, Yair Oren, and Frieda Oren, Appellees.
No. 3D08-3186.
District Court of Appeal of Florida, Third District.
April 7, 2010.
Rehearing Denied June 4, 2010.
Arthur J. Morburger, for appellants.
Aaron W. Tandy; S. David Sheffman, for appellees.
*936 Before SHEPHERD, SUAREZ, and SALTER, JJ.
PER CURIAM.
Affirmed. Muñiz v. Crystal Lake Project, LLC, 947 So. 2d 464, 470 (Fla. 3d DCA 2006).